Citation Nr: 1425653	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for arthritis of the neck with nerve impingement ("cervical spine disability"), to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified before an RO Decision Review Officer (DRO).  In June 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of this claim.

The Veteran was afforded a VA spine examination in March 2012.  In addition to requesting an opinion on whether the Veteran's cervical spine disability was caused by his left shoulder disability, the RO asked the examiner to provide an opinion on whether the Veteran's shoulder disability aggravated his cervical spine disability beyond natural progression.  In the March 2012 opinion and an April 2012 addendum, the examining physician stated that is was less likely as not that the Veteran's current cervical spine disability was related to injury or illness incurred while on active duty, or to his left shoulder condition.  Although she went on to discuss possible baseline manifestations of the cervical spine condition, she did not provide an opinion on whether it was aggravated by his left shoulder disability, stating only that there were no x-ray diagnostics for neck or shoulder injuries at the time of the 1994 injury.

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2013), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2013).

Accordingly, an additional opinion should be obtained.  Relevant ongoing VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from April 2012 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, return the claims file to the physician who conducted to March 2012 examination, if available.  If that examiner is not available, the claims file should be forwarded to another physician to obtain the requested opinion.  If a new examination is deemed necessary to respond to the question, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether the Veteran's cervical spine disability is permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by the service-connected left shoulder disability.  The examiner should explain why or why not.  If the physician finds the cervical spine condition has been permanently worsened beyond normal progression (aggravated) by the left shoulder disability, he or she should attempt to quantify the degree of aggravation beyond the baseline level of the cervical spine condition.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



